B.F. Whorton et al. appeal from a judgment of the district court of Harmon county foreclosing the lien of delinquent assessments levied in connection with a street improvement district. The action was brought on relation of the city of Hollis for the benefit of the bondholders.
The district was created in 1926, under authority of chapter 173, S. L. 1923, 11 O. S. 1941 §§ 81-113, and the bonds were issued December 4, 1926. The annual installments of the respective assessments fell due September 1, 1927, and on the like month and day until September 1, 1936. The bonds matured October 1, 1936. The action was filed July 30, 1940.
The only issue presented to us is whether the action was barred by the statute of limitations when filed.
The rule announced in City of Bristow v. Groom,194 Okla. 384, 151 P.2d 936, governs. We held (1) that the *Page 479 
lien is subject to the limitations stated in 12 O. S. 1941 § 95(2), and (2) the cause of action arose when a delinquency as to the annual installments assessed for the payment of the bonds existed for a period of 12 months subsequent to the due date of the last annual installment.
In this case the last installment matured September 1, 1936, and at the lapse of 12 months thereafter there existed a delinquency as to the annual installments for several years. The cause of action arose September 1, 1937, and the suit being filed July 30, 1940, was filed before the action was barred.
The judgment is affirmed.
CORN, C.J., and RILEY, OSBORN, WELCH, HURST, and DAVISON, JJ., concur. GIBSON, V.C.J., dissents.